Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Fuller on 04/27/22.
The application has been amended as follows:
16.	(Currently Amended) A method for detecting a condition in ocular tissues using , the method comprising: 
receiving an emitted light from a photo-reactive indicator dye and a photo-reactive reference dye; and 
generating a digital image for assessing a relative luminescence intensity of different wavelengths of the emitted light, the photo-reactive indicator dye being responsive to the condition and the photo-reactive reference dye being non-responsive to the condition.


18.	(Currently Amended) The method of claim 16, wherein the condition is indicative of microcirculatory dysfunction, prediabetes, or diabetes.

Allowable Subject Matter

Claims 1-2,4-13,16,18-19 and 22 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (HEACOCK et al. (CA 2 500 877) [cited in the IDs filed by the applicant]) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the photo-reactive indicator dye being responsive to the condition and the photo-reactive reference dye being non-responsive to the condition; an optical detector for receiving light emitted from each dye to generate an optical data set; a processor for processing the optical data set to determine the luminescence intensity of the different wavelengths emitted by each dye, and ratiometrically comparing the luminescence intensity from the photo-reactive indicator dye wavelengths relative to the luminescence intensity from the photo-reactive reference dye wavelengths” along with all other limitations of the claim. 
As to claim 16, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a photo-reactive reference dye and generating a digital image for assessing a relative luminescence intensity of different wavelengths of the emitted light, the photo-reactive indicator dye being responsive to the condition and the photo-reactive reference dye being non-responsive to the condition” along with all other limitations of the claim. 

As to claim 19, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a photo-reactive reference dye applied thereto to emit light in response to an excitation light source to permit ratiometric comparison based on relative luminescence intensity of different wavelengths of the emitted light, the photo-reactive indicator dye being responsive to the condition and the photo-reactive reference dye being non-responsive to the condition” along with all other limitations of the claim. 

HEACOCK et al. only teaches: Figure 2 as an excitation system 100 that includes an optical module 102 for generation of treatment illumination, communicatively linked, such as by a control line 104, to a controller 106 for modulating the shape to closely match that of targeted eye tissue, energy level, and duration of the treatment illumination. In some implementations, the controller 106 is communicatively linked, such as by a wireless link 107, to a workstation computer 108 used in set-up and operation of the treatments…page 5; The contact component 118 of the optical module 102 further includes a contact 124, as shown in Figure 4, to be placed typically onto the cornea of the eye 110 of the patient 112 with use of a conventional interfacing eye gel. The contact 124 serves to neutralize the optical power of the cornea of the eye 11 O so that treatment illumination may be directed to targeted eye tissue, such as the diseased eye portion…page 6.

Claims 2,4-13, 18 and 22 are allowable due to their dependencies. 
The closest references, HEACOCK et al. and Abreu (CA2438141) [cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886